ORDER
Valentin Morales, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his request for a continuance based on ineffective assistance of counsel.
Morales has submitted evidence that his 1997 conviction for possession of cocaine was vacated on April 29, 2008 in Benton County, Washington Superior Court. Morales therefore appears eligible for relief under Lujan-Armendariz v. INS, 222 F.3d 728 (9th Cir.2000). Moreover, the *364administrative record indicates that Morales may be eligible to adjust his status to that of lawful permanent resident through his U.S. citizen wife.
We grant petitioner’s unopposed motion to refer this case to the Circuit Mediator’s Office for mediation. In the event that mediation fails, this panel will retain jurisdiction over the petition for review.